Citation Nr: 1425638	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  13-28 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include macular degeneration.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and His Nephew


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1946 to March 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO denied the claim of entitlement to service connection for a bilateral eye condition.  

The Board remanded this case in February 2014 to afford the Veteran a hearing.  The Veteran provided testimony at that May 2014 Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record, and the case has been returned to the Board for further appellate review.  

At that hearing, the Veteran submitted May 2004 research from the National Center for Biotechnology Information (a division of the National Institutes of Health) linking sunlight and age-related maculopthy.  The RO did not get the opportunity to review this study; however, the Veteran waived the RO's initial review of this new evidence on the record at his hearing.  See 38 C.F.R. § 20.1304.  

A review of the Veteran's Virtual VA claims file reveals records from the Providence VA Medical Center (VAMC) for treatment from November 2011 to September 2013; however, the RO considered these records in the September 2013 statement of the case.  A review of the Veterans Benefits Management System does not reveal any additional documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Initially, the Board notes that the Veteran has submitted his private treatment records from the Retina Consultants.  From July 2004 to January 2013, he saw three different doctors at the Retina Consultants, and the treatment records from all three doctors are in the form of letters updating Dr. W.V. of Kent Ophthalmology.  The July 2004 records form the Veteran's initial visit with Dr. H.A.W. of the Retina Consultants verifies that Dr. W.V. of Kent Ophthalmology had referred him there.  There are no treatment records from Dr. W.V. or Kent Ophthalmology of record.  Remand is required to obtain these private treatment records.  

The Veteran also attended a VA examination in September 2013.  That VA examiner reviewed the private treatment records, and noted treatment for age-related macular degeneration stemming back to July 2004.  However, as mentioned above, there appear to be more treatment records not yet of record.  The Veteran also testified at his May 2014 hearing as to diagnosis for macular degeneration at the age of 37.  While the examiner's review of the Veteran's medical history is accurate based on the records he had available to him, this may not represent the Veteran's complete medical history.  Remand is necessary for a new opinion addressing any further available treatment records, and the Veteran's lay statement reporting diagnosis for macular degeneration at 37 years old.  

The VA examiner offered a negative medical nexus opinion finding it less likely than not that the Veteran's macular degeneration was the direct result of his in-service exposure to sunlight in New Mexico.  However, he necessarily had no opportunity to review the May 2004 research from the National Center for Biotechnology Information submitted at the May 2014 hearing.  On remand, the VA examiner should review this study as well.  

Accordingly, the case is REMANDED for the following action:



(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral eye disorder.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims.  The AOJ should specifically request the Veteran's authorization to release Dr. W.V.'s records from Kent Ophthalmology.  

The AOJ should also request any outstanding records from the Providence VAMC for treatment since September 2013.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued and documented in the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral eye disorder.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's bilateral eye disorder is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In offering any opinion, the examiner must consider the full record, to include service treatment records and the post service private treatment records.  Specifically, the examiner should consider: the Veteran's lay statements as to prolonged sun exposure in-service in New Mexico and diagnosis for macular degeneration at age 37, and the May 2004 research from the National Center for Biotechnology Information (a division of the National Institutes of Health) linking sunlight and age-related maculopthy.  

4.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



